 Case 3:18-cr-04683-GPC Document 195-1 Filed 07/02/20 PageID.1983 Page 1 of 6



  ROBERT S. BREWER, JR.
1 United States Attorney
  MELANIE K. PIERSON
2 Assistant U.S. Attorney
  California Bar No. 112520
3 Office of the U.S. Attorney
4 880  Front Street, Room 6293
  San Diego, CA 92101
5 Tel: (619) 546-7976
  Fax: (619) 546-0631
6 Email: Melanie.Pierson@usdoj.gov
7 Attorneys for the United States
8                               UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,
11                 Plaintiff,                  Case No. 18-CR-4683-GPC
12          v.                                 Hon. Gonzalo P. Curiel
13    JACOB BYCHAK,
      MARK MANOOGIAN,                          STIPULATION FOR PROTECTIVE
14    MOHAMMED ABDUL QAYYUM,                   ORDER FOR RESTRICTED
      and PETR PACAS,                          MATERIAL
15
                   Defendants.
16
17
18
           Plaintiff United States of America, by and through its counsel of record, the United
19
     States Attorney, and defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul
20
     Qayyum, and Petr Pacas (collectively "defendants"), by and through their counsel of
21
     record, anticipate that documents and other information disclosed in connection with this
22
     case ("Material") by the government to defendants may contain confidential, trade secret
23
     or proprietary information of Amobee, Inc. ("Amobee"). The parties hereby stipulate as
24
     follows:
25
           1.    Any Material identified to the government by Amobee as containing
26
     confidential, trade secret, or proprietary information shall be marked by the government on
27
     the first page with the legend "RESTRICTED" at the time the documents are made
28
     available for examination and when copies are produced to defendants. Any Material that
  Case 3:18-cr-04683-GPC Document 195-1 Filed 07/02/20 PageID.1984 Page 2 of 6




 1 is produced on electronic format may be designated Restricted by marking the medium
 2 (thumb drive, hard drive, DVD, etc.) “RESTRICTED” or, where this is impracticable, by
 3 written notice accompanying the production. Material will not be designated Restricted if
 4 it has previously been made public.
 5           2.       Inadvertent failure to designate Material as Restricted may be remedied by
 6 supplemental written notice and may be retroactively designated in the same manner and
 7 shall be treated appropriately from the date written notice of the designation is provided to
 8 defendants.
 9
          3.     If defendants contest the government’s designation of any Material as
10
   Restricted, defendants may seek review of the designation by the Court.
11
          4.     Restricted Material shall not be used or disclosed in connection with any
12
   action or for any purpose, except that, solely for the purpose of this litigation, Restricted
13
   Material may be disclosed to and reviewed by only the following persons:
14
15           (a)      Defendants;
16           (b)      Defendants’ attorneys, including      their associated attorneys, private
17 investigators, and secretarial, paralegal, clerical and other employees, as well as the United
18 States Attorney’s Office for the Southern District of California and secretarial, paralegal,
19 clerical and other employees and any law enforcement agents assigned to this case;
20
          (c) The Court, persons employed by the Court, and stenographers transcribing the
21
   testimony or argument at a hearing, trial or deposition or appeal related to the above-
22
   captioned matter;
23
          (d) Directors, officers or employees of Amobee, as well as Amobee’s counsel;
24
25           (e)      Experts and trial witnesses in this action, as well as anyone working with or
26 for such experts.
27           5.       With respect to persons covered under subsection (d), disclosure may be made
28 only after written notice to Amobee’s counsel. With respect to persons covered under
     Protective Order for Restricted Materials
                                                     2                                  18cr4683-GPC
  Case 3:18-cr-04683-GPC Document 195-1 Filed 07/02/20 PageID.1985 Page 3 of 6




 1 subsection (e), disclosure of Restricted Material may be made only after such persons
 2 execute the Memorandum of Understanding attached to the Protective Order. Defendants
 3 must either serve the executed Memorandum of Understanding on the government or file
 4 the executed Memorandum of Understanding with the Court, within seven (7) calendar
 5 days of the disclosure.
 6           6.       Without written permission from Amobee or a court order, a party (the
 7 government or any of the defendants) may not file any Restricted Material in the public
 8 record in this action. The parties agree to seek permission of the court to file any Restricted
 9 Material relevant to any hearing before the court under seal.
10
          7.    When not in use, Restricted Material shall be kept in a locked area inaccessible
11
   to persons who are not authorized access under this Stipulation and the Protective Order.
12
          8.    If another court or an administrative agency subpoenas or orders production
13
   of any Restricted Material, the parties (the government and defendants) will make
14
   reasonable efforts to protect the Restricted Material, including promptly notifying Amobee
15
   and cooperating with Amobee in seeking a protective order.
16
17           9.       Not later than sixty (60) days after the conclusion of this action including,
18 without limitation, any appeals or the expiration of any time for appeal, counsel for
19 defendants shall collect and return to the government all Restricted Material (including all
20 copies, extracts, abstracts, charts and summaries thereof).
21           10.      This Stipulation and the Protective Order do not apply to the use of Restricted
22 Material during a court hearing or trial.
23
          11. Except as provided in paragraph 10, the provisions of this Stipulation and the
24
   Protective Order shall, absent further order of the Court, continue to be binding throughout
25
   and after the conclusion of this action, including, without limitation, any appeals. The final
26
   resolution of this case shall not relieve any person who has received Restricted Material
27
   from the obligations imposed by this Stipulation and the Protective Order, and the Court
28
     Protective Order for Restricted Materials
                                                      3                                  18cr4683-GPC
 Case 3:18-cr-04683-GPC Document 195-1 Filed 07/02/20 PageID.1986 Page 4 of 6




 1 shall retain jurisdiction after such final determination or settlement for the limited purpose
 2 of enforcing the provisions of this Stipulation and the Protective Order.
 3
 4                                               Respectfully submitted,
 5
     Dated: June 16, 2020                        ROBERT S. BREWER, JR.
 6                                               United States Attorney
 7
 8                                               By
 9                                                    Melanie K. Pierson
                                                      Assistant United States Attorney
10
11
     Dated: July 1, 2020                         BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
12                                               DROOKS, LINCENBERG & RHOW, P.C.
13
14                                               By
15                                                    Gary S. Lincenberg
                                                      Naeun Rim
16
                                                      Attorneys for Petr Pacas
17
18
19 Dated: ____________, 2020                     WIECHERT, MUNK & GOLDSTEIN, PC
20
21
                                                 By
22                                                    David W. Wiechert
23                                                    Jessica C. Munk
                                                      William J. Migler
24                                                    Attorneys for Jacob Bychak
25
26
27
28
     Protective Order for Restricted Materials
                                                          4                              18cr4683-GPC
Case 3:18-cr-04683-GPC Document 195-1 Filed 07/02/20 PageID.1987 Page 5 of 6
 Case 3:18-cr-04683-GPC Document 195-1 Filed 07/02/20 PageID.1988 Page 6 of 6



     Dated: ____________,
             July 1       2020                   MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND
 1
                                                 POPEO, P.C.
 2
 3
                                                 By
 4                                                    Randy K. Jones
 5                                                    Attorney for Mark Manoogian
 6
     Dated: ____________,
             June 23      2020                   BIENERT | KATZMAN PC
 7
 8
 9                                               By
                                                      Whitney Z. Bernstein
10
                                                      Thomas H. Bienert, Jr.
11                                                    James Riddet
12                                                    Attorneys for Mohammed Abdul Qayyum

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Protective Order for Restricted Materials
                                                          5                           18cr4683-GPC
